Citation Nr: 1230106	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to August 1963.  He died in April 1998.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran did not have active service during a period of war, nor did he serve in Vietnam. 

CONCLUSION OF LAW

The claim for nonservice-connected death pension benefits is without legal merit.  38 U.S.C.A. §§ 101(29), 1541 (West 2002); 38 C.F.R. §§ 3.2(f), 3.3 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  Regardless, the appellant was provided with appropriate notice by letters dated in June 2009 and September 2009 and all relevant evidence has been obtained, including the Veteran's service personnel records.   

Analysis

The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). 

A section 306 death pension is a monthly pension payable by VA to a surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or was released from such wartime service before having served 90 days for a disability adjudged service-connected; or the veteran at the time of his or her death was receiving or entitled to receive compensation or retired pay for service-connected wartime service and the surviving spouse or child was in receipt of section 306 pension or had filed a timely claim for such pension.  38 C.F.R. § 3.3(b)(3). 

Improved death pension under Public Law 95-588 is another monthly benefit payable by VA to a veteran's surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if the veteran had qualifying wartime service as specified above; or the veteran at the time of death was receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war and the surviving spouse or child meets the net worth requirements specified by regulation and has an annual income not in excess of the applicable maximum annual pension rate specified by regulation.  38 C.F.R. § 3.3(b)(4). 

The appellant asserts entitlement to nonservice-connected death pension benefits.  She essentially contends that the Veteran's six months of overseas service in Germany should entitle her to nonservice-connected pension benefits.  

The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from July 10, 1961 to August 1, 1963.  These dates of service are confirmed by the Veteran's full service personnel record and are not disputed by the appellant. 

The Veteran had no compensable service-connected disabilities at the time of his death in April 1998.  He was in receipt of service connection for bilateral pes planus and sinusitis with rhinitis, both rated zero percent disabling.  

The sole question before the Board is whether the appellant has established threshold eligibility for a nonservice-connected death pension.  Eligibility for VA death pension benefits generally requires an initial showing that the claimant is the surviving spouse or child of a veteran who served on active duty for at least 90 days during a period of war.  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  As noted, the "Vietnam Era" (for those veterans who did not serve in that country) did not begin until August 5, 1964.  The Veteran in this case did not serve in Vietnam. 

As a matter of law, the Veteran did not serve during a period of war.  The appellant's claim for nonservice-connected death pension benefits must accordingly be denied, since she does not meet the threshold requirement for eligibility for that benefit.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


